Filed 3/22/22 In re A.K. CA1/4
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 In re A.K., a Person Coming
 Under the Juvenile Court Law.


 ALAMEDA COUNTY SOCIAL
 SERVICES AGENCY,
              Plaintiff and Respondent,                        A162558
 v.
                                                               (Alameda County
 N.M.,
                                                               Super. Ct. No. JD-027697-
      Defendant and                                            02)
 Appellant.



          N.M. (mother) appeals from a juvenile court order
terminating her parental rights as to her son, A.K. (the minor), at
a hearing under Welfare and Institutions Code section 366.26. 1
After the juvenile court entered its order, the California Supreme
Court issued its decision in In re Caden C. (2021) 11 Cal.5th 614
(Caden C.), in which it clarified the relevant considerations for
the beneficial relationship exception (§ 366.26, subd. (c)(1)(B)(i))


      Subsequent undesignated statutory citations are to the
          1

Welfare and Institutions Code.

                                                      1
to the presumption favoring termination of parental rights of an
adoptable child and placement of a child for adoption. Mother
now argues the juvenile court’s finding that the beneficial
relationship exception did not apply is inconsistent with Caden C.
Mother further challenges the juvenile court’s denial of her
request for bonding studies of the minor’s relationship with her
and his siblings, which Caden C. encouraged juvenile courts to
allow; its decision to exclude testimony by two of the minor’s
siblings that she wanted to offer to prove the sibling relationship
exception (§ 366.26, subd. (c)(1)(B)(v)); the sufficiency of the
evidence supporting its ruling that the minor was adoptable; and,
assuming it applied the correct legal standards, its conclusion
under those standards that mother had not shown the beneficial
relationship or sibling relationship exceptions.
      We agree with mother that the juvenile court relied on
certain factors that Caden C. made clear are not relevant to the
application of the beneficial relationship exception. We will
therefore reverse the juvenile court’s order and remand for a new
section 366.26 hearing consistent with Caden C. This disposition
makes it unnecessary to address mother’s other arguments.
However, because continued protracted legal proceedings in this
dependency case are contrary to the minor’s interest in
permanency, we make several observations related to some of
those arguments for the guidance of the parties on remand.
                         BACKGROUND
      The minor was born premature in September 2016 with a
positive toxicology screen for opiates and prenatal exposure to



                                  2
methadone, and he required morphine to treat his withdrawal
symptoms. He was hospitalized for the first seven months of his
life. In January 2017, while the minor was still hospitalized, the
Alameda County Social Services Agency (Agency) filed a
dependency petition due to concerns about mother’s 10-year
addiction to opiates and the inability of mother and her husband,
the minor’s father, to understand the minor’s serious medical
condition. When he was released from the hospital in April 2017,
the minor was placed in foster care. In late June 2017, the minor
was returned to the home, with the Agency providing family
maintenance services and father supervising mother. The
juvenile court dismissed the dependency case in December 2017.
      The minor was detained in late March 2018, and the
Agency filed a second dependency petition alleging that the minor
was a medically fragile child who had been diagnosed with “ ‘oral
[a]version, motor delay, global hypertonia, reflux, and [was] G-
Tube dependent.’ ” (In re [A.]K. (Aug. 18, 2020, A159443)
[nonpub. opn.] (A.K.).) The minor was “placed in foster care after
mother admitted she was overwhelmed and needed help because
father had recently abandoned her and the children. In May
2018, mother reported that father had left the country with one of
their five children, leaving her and the other children homeless
and with no means of support.” (Ibid.) In September 2018, the
juvenile court sustained the jurisdictional allegation that mother
was unable to meet the minor’s basic needs. In November 2018,
the minor’s placement was changed to a “ ‘Non Related Extended




                                 3
Family Member,’ ” a couple who had a good relationship with the
minor’s maternal grandparents. (Ibid.)
      “In March 2019, the Agency recommended that the court
terminate mother’s reunification services at the six-month status
review. Mother had not been consistent about attending [the
minor]’s medical appointments, was not compliant in therapy,
and appeared to have untreated mental health issues. She did
not understand why [the minor] was removed from her care
despite the social worker’s efforts to explain the Agency’s
concerns. And her lack of comprehension about [the minor]’s
medical needs impacted her ability to demonstrate that she could
care for him.
      “A contested review hearing was scheduled for June 2019.
Meanwhile, the Agency reported ongoing concerns about mother
and her inability to care for [the minor]. She did not regularly
attend [the minor]’s medical appointments and was often
disruptive when she did attend. [The minor]’s gastroenterologist
opposed reunification because [the minor] experienced distress
when mother was present. Mother’s supervised visits were not
consistently positive; she did not follow the Agency rules, brought
inappropriate food, and was not careful with [the minor].” (A.K.,
supra, A159443.)
      At the contested review hearing, the agency presented
testimony that “mother never demonstrated an ability to use the
G-tube to feed [the minor]; mother consistently maintained that
[the minor] could eat food, ignoring that his oral aversion made
him throw up food that he ate; and mother did not pay attention



                                 4
to doctors who attempted to explain [the minor]’s medical
condition.” (A.K., supra, A159443.) The minor had lost weight
and been hospitalized several times when he lived with mother,
and after the minor was removed, mother fed the minor
inappropriate foods at supervised visits, which made him sick.
(Ibid.)
      In September 2019, after the conclusion of the contested
review hearing, “the juvenile court found, among other things,
that mother was provided with reasonable reunification services,
[the minor] could not be returned safely to mother’s care, and
there was no substantial probability that [the minor] could or
would be returned to mother and safely maintained in her home
prior to the date of an 18-month review. The matter was
continued for a section 366.26 hearing, to consider terminating
parental rights and select a permanent plan for [the minor].
      “Mother filed a petition for extraordinary review
challenging the September 2019 order setting this case for a
section 366.26 hearing. Her writ counsel presented extensive
argument in support of two basic claims. First, [the minor]
should have been returned to mother’s custody at the review
hearing. Alternatively, mother was entitled to additional
reunification services. [¶] On December 5, 2019, this court denied
mother’s petition on the merits, affirming the juvenile court’s
three material findings.” (A.K., supra, A159443.)
      Mother filed a section 388 petition asking the juvenile court
to set aside the order setting a section 366.26 hearing and instead
order that the minor be returned to her. (A.K., supra, A159443.)



                                 5
The juvenile court denied the petition and this court affirmed in
August 2020. (Ibid.)
      On February 18, 2020, the juvenile court held the first day
of the section 366.26 hearing. The juvenile court denied mother’s
January 21, 2020, request for bonding studies of the relationship
between the minor, mother, and the minor’s siblings. The
juvenile court allowed mother to call the minor’s oldest sibling to
offer testimony related to the sibling relationship exception but
denied her request to call the minor’s other two siblings to testify
on the same topic. Mother filed a notice of appeal of those
rulings, but this court dismissed the appeal because the juvenile
court’s orders were not appealable. (In re [A.]K. (Dec. 16, 2020,
A159758) [nonpub. opn.].)
      The juvenile court held the section 366.26 hearing over the
course of the next 14 months, with significant delays caused by
the COVID-19 pandemic. It heard testimony from the minor’s
oldest sibling, two social workers, and mother.
      In April 2021, the juvenile court found the Agency had
provided mother reasonable services, found by clear and
convincing evidence that the minor was adoptable, terminated
mother’s and father’s parental rights, and set a permanent plan
of adoption for the minor. The court found mother had not
proven the beneficial relationship or sibling relationship
exceptions to adoption. The court began by making credibility
determinations against mother and the oldest sibling. As to the
beneficial relationship exception, the court found that mother
had, overall, regularly and consistently visited the minor but that



                                 6
she had not demonstrated a parental bond that was so beneficial
that it outweighed the benefits of adoption. The court also found
the sibling relationship exception inapplicable, because the minor
had only lived with his siblings for a short period when he was an
infant, they had not consistently visited the minor, and the minor
did not have a strong connection to them.
                           DISCUSSION
I.     Beneficial relationship exception
     A. Legal principles and standard of review
       “At the section 366.26 hearing, the question before the
court is decidedly not whether the parent may resume custody of
the child. [Citations.] In fact, it is not permissible to order
reunification at the section 366.26 hearing.
[Citations.] . . . [¶] Instead, the goal at the section 366.26 hearing
is ‘specifically . . . to select and implement a permanent plan for
the child.’ ” (Caden C., supra, 11 Cal.5th at p. 630.) If
reunification services have been terminated and the juvenile
court finds by clear and convincing evidence that the child is
adoptable, “then the court shall terminate parental rights to
allow for adoption.” (Ibid.) “But if the parent shows that
termination would be detrimental to the child for at least one
specifically enumerated reason, the court should decline to
terminate parental rights and select another permanent plan.”
(Id. at pp. 630–631.) “[W]hen a parent establishes that one of the
exceptions applies, adoption or termination is not ‘in the best
interest of the child.’ ” (Id. at p. 631.) One of these exceptions
“applies where ‘[t]he court finds a compelling reason for



                                  7
determining that termination would be detrimental to the child
due to one or more of the following circumstances: [¶] (i) The
parents have maintained regular visitation and contact with the
child and the child would benefit from continuing the
relationship.’ (§ 366.26, subd. (c)(1)(B)(i).)” (Caden C., at p. 631.)
      A “parent asserting the parental benefit exception must
show, by a preponderance of the evidence, three things. The
parent must show regular visitation and contact with the child,
taking into account the extent of visitation permitted. Moreover,
the parent must show that the child has a substantial, positive,
emotional attachment to the parent—the kind of attachment
implying that the child would benefit from continuing the
relationship. And the parent must show that terminating that
attachment would be detrimental to the child even when
balanced against the countervailing benefit of a new, adoptive
home.” (Caden C., supra, 11 Cal.5th at p. 636.)
      The Supreme Court’s decision in Caden C. clarified how
juvenile courts should evaluate each of these three elements. The
first element is straightforward, requiring a court to consider
“whether ‘parents visit consistently,’ taking into account ‘the
extent permitted by court orders.’ ” (Caden C., supra, 11 Cal.5th
at p. 632.) On the second element, whether the child has a
substantial positive attachment to the parent, a court considers
“a slew of factors, such as ‘[t]he age of the child, the portion of the
child’s life spent in the parent’s custody, the “positive” or
“negative” effect of interaction between parent and child, and the
child’s particular needs.’ ” (Ibid.) It also considers “how children



                                   8
feel about, interact with, look to, or talk about their parents,”
which “properly focuses the inquiry on the child, even as courts
must remain mindful that rarely do ‘[p]arent-child relationships’
conform to an entirely consistent pattern.” (Ibid.)
      On the third element, “[w]hen it weighs whether
termination would be detrimental, the court is not comparing the
parent’s attributes as custodial caregiver relative to those of any
potential adoptive parent(s). Nothing that happens at the section
366.26 hearing allows the child to return to live with the parent.
[Citation.] Accordingly, courts should not look to whether the
parent can provide a home for the child; the question is just
whether losing the relationship with the parent would harm the
child to an extent not outweighed, on balance, by the security of a
new, adoptive home. [Citation.] Even where it may never make
sense to permit the child to live with the parent, termination may
be detrimental. [Citation.] And the section 366.26 hearing is
decidedly not a contest of who would be the better custodial
caregiver.” (Caden C., supra, 11 Cal.5th at p. 634.)
      The Supreme Court further clarified that “[a] parent’s
continued struggles with the issues leading to dependency are not
a categorical bar to applying the exception.” (Caden C., supra,
11 Cal.5th at p. 637.) However, such issues are often relevant.
(Ibid.) “A parent’s struggles may mean that interaction between
parent and child at least sometimes has a ‘ “negative” effect’ on
the child,” which would impact whether the parent’s relationship
with the child is beneficial and positive. (Ibid.) A parent’s
struggles with “issues such as those leading to dependency may



                                  9
also be relevant to the detriment from terminating parental
rights.” (Ibid.) Nonetheless, such issues “are relevant only to the
extent they inform the specific questions before the court: would
the child benefit from continuing the relationship and be harmed,
on balance, by losing it?” (Id. at p. 638.) Thus, in Caden C., the
Supreme Court found the Court of Appeal erred in holding that a
mother’s failure to achieve sobriety and address her mental
health issues meant the beneficial relationship exception did not
apply, because the Court of Appeal did not conclude that such
issues affected whether the mother’s relationship with the child
was beneficial or whether its loss would be detrimental. (Id. at
pp. 641–642.)
      We review a juvenile court’s determination on the first and
second elements, consistent visitation and existence of a
beneficial relationship, for substantial evidence. (Caden C.,
supra, 11 Cal.5th at pp. 639–640.) We likewise review for
substantial evidence the factual determinations underlying the
juvenile court’s balancing of the detriment from the loss of the
relationship against the benefits of placement in an adoptive
home, but we review for abuse of discretion the ultimate decision
of “whether termination of parental rights would be detrimental
to the child due to the child’s relationship with his parent.”
(Id. at p. 640.) These standards are identical for practical
purposes, however, since the hybrid standard of review “simply
embodies the principle that ‘[t]he statutory scheme does not
authorize a reviewing court to substitute its own judgment as to
what is in the child’s best interests for the trial court’s



                                  10
determination in that regard, reached pursuant to the statutory
scheme’s comprehensive and controlling provisions.’ ” (Id. at
p. 641.)
      A. Additional background
      The juvenile court began its ruling by finding that mother
and the minor’s oldest sibling were not credible witnesses, while
the social workers were credible. As to mother, the court
explained that it believed mother loved the minor very much and
would say and do anything to avoid a ruling against her. The
court further found mother embellished a bit to try to illustrate a
parental bond with the minor, and the court suspected that
mother at one point was looking at some written material to
answer questions. The court described how, after mother at one
point emailed a picture of the minor’s erect penis to the former
foster mother, she explained that she thought it was funny, but
at the hearing she said she took the picture because she wanted
to consult a doctor about the minor’s precocious growth of public
hair. Mother’s inconsistent explanations caused the juvenile
court to question mother’s recollection of events.
      The juvenile court concluded the evidence was
“overwhelming” that mother had not demonstrated a sufficient
parental bond. The court acknowledged that mother had, overall,
regularly visited the minor, although it observed that mother’s
visitation had been “quite inconsistent” until 2020, when visits
were conducted by video for a time. The court then summarized
the history of the two dependency petitions, which resulted in the
minor living with mother and siblings for approximately one of



                                11
his four and a half years of life. The court found this weighed
heavily in favor of terminating mother’s parental rights.
      The court then found the evidence of mother’s visits with
the minor failed to show any connection between mother and the
minor. The court noted that mother asked the minor at countless
visits who his mother and siblings were and told the minor she
was his mother, and the court construed this as demonstrating
that mother herself knew and felt the lack of connection. The
court also noted that the minor was not interested in this kind of
discussion and seemed confused or indifferent at times. The
court said that when mother asked the minor to kiss “mommy
jon,” which is a term in mother’s native language, Dari, that
means “dear mother” or “mom[,] my love,” the minor would kiss
the caregiver.
      The court found that an incident in which the minor fell in
a lake during one visit encapsulated mother’s relationship with
the minor. The court recounted how after the minor fell in and
mother pulled him out of the lake, the social worker had to calm
mother down. The court highlighted the fact that mother was
shouting in front of the minor that he could have died. The court
said the incident showed that mother did not have a parental
bond and needed support from the social worker. The court
concluded that mother’s shouting in a frightened manner did not
show a parental bond because mother should have been focused
on calming the minor to avoid triggering him or making him
more upset. The court further observed that after the incident,
the minor did not seek comfort from mother. Instead, the minor



                                12
appeared to hold in his feelings until he rejoined the caregiver, at
which point he leaped into her arms and began sobbing. The
juvenile court concluded from this that the minor did not look to
mother for care, comfort, and nurturing.
      The juvenile court then turned to other incidents dating
back to the beginning of the dependency in 2018 in which mother
acted erratically, failed to properly supervise or feed the minor,
and left visitation centers, which suggested to the court that
mother was using substances during visitation time. The court
found that leaving the minor to go use drugs was the antithesis of
a parental bond. The court mentioned that there were several
visits where mother was not interested in interacting with the
minor and instead seemed more interested in chatting with the
interpreter. The juvenile court also mentioned an incident in
February 2019 in which mother disciplined the minor for biting
her but the social worker believed mother was reinforcing
negative behavior towards the minor. Additionally, the court
determined that mother was unable to meet the minor’s physical
needs, based on the fact that she had been excluded from
attending the minor’s medical appointments earlier in the case
for being disruptive, she was unable or unwilling to learn how to
care for the minor’s medical conditions, and mother fed the minor
so much, including candy, that he vomited.
      After concluding mother could not meet the minor’s
physical needs, the court found the same regarding the minor’s
emotional needs. The court then said it did not see evidence that
a parental bond and relationship was so beneficial that it



                                 13
outweighed adoption. As support for this conclusion, the juvenile
court recited the caregiver’s descriptions of visits in which the
minor seemed indifferent to mother and hung up the phone when
mother asked him for hugs and kisses. The court also cited an
incident from January 2021 in which mother said to the minor,
“Why don’t you come visit us? You don’t love us. I’m your
mommy, she is not your mommy.” The court found these types of
statements would be psychologically burdensome for the minor.
The court further recounted “some insensitive and troubling
words” mother spoke to the minor, when mother told the minor,
“If my cat doesn’t listen to me I’m going to beat it up,” implying
that if the minor did not listen to her then mother might beat
him. The court was not sure what to make of such statements,
except that perhaps mother was frustrated and felt the minor
slipping away from her. The court rejected as baseless mother’s
argument that the caregiver’s description of the visits was biased,
finding instead that mother’s more favorable descriptions of the
visits reflected an attempt to convince the court that the visits
were different than they were.
      Finally, the court agreed with the minor’s counsel that
mother could be a lot of fun for the minor over short periods of
time but found that was not sufficient to meet the standard of a
parental bond that would require the court not to terminate
mother’s parental rights.
   B. Analysis
      The juvenile court ruled before Caden C. was decided, but
its ruling maps fairly well onto Caden C.’s three elements, with



                                 14
the court finding mother visited consistently, did not have any
connection with the minor, and mother’s relationship with the
minor was not so beneficial that it outweighed the benefits of
adoption. However, several of the factors that the juvenile court
recited as support for the latter two of these findings are
improper under Caden C.
      First, the juvenile court’s consideration of the lake incident
is appropriate under Caden C. to some extent, since the incident
reflected how the minor interacted with and looked to mother.
(Caden C., supra, 11 Cal.5th at p. 632.) The minor’s refusal to
seek or accept comfort from mother during that incident is
revealing of the nature of their relationship. However, the
juvenile court’s statement that mother was not exhibiting
“parental” behavior during the lake incident gives us pause.
After Caden C., it is no longer helpful to evaluate at a section
366.26 hearing whether a parent’s relationship with a minor is
“parental.” In re J.D. (2021) 70 Cal.App.5th 833, 864 pointed out
that Caden C. did not use the word “parental” to describe the
nature of the necessary relationship. (See Caden C., supra,
11 Cal.5th at p. 625, fn. 2 [noting that it would use the phrases
“ ‘parental-benefit exception,’ ‘beneficial parental relationship
exception,’ and ‘beneficial relationship exception’ . . . merely for
ease of reference” and not to “reflect any substantive
determination about the requirements to prove the exception”].)
J.D. further found the word “vague and unhelpful in this context”
and noted that more than one person can occupy an important
emotional role like that necessary to support the beneficial



                                  15
relationship exception. (J.D., at pp. 864–865.) However, J.D., at
pages 864–865, agreed with an earlier decision, In re B.D. (2021)
66 Cal.App.5th 1218, 1230, that to support the beneficial
relationship exception, a parent must show his or her
relationship is more than that of a “ ‘mere friend or playmate.’ ”
Similarly, In re L.A.-O. (2021) 73 Cal.App.5th 197, 211 said the
“X factor” that takes a relationship from being merely a friendly
visitor, which is not sufficient for the exception, to a more
significant one that can support the exception is “mysterious.”
But the court still found the phrase “parental role” ambiguous
and thought it better not to use the words at all, in part because
Caden C. did not. (Ibid.; but see In re A.L. (2022) 73 Cal.App.5th
1131, 1157.)
      Even assuming the descriptor “parental” retains some
value, the juvenile court’s analysis of whether mother was acting
in a parental role during the lake incident does not show whether
it was “mindful that rarely do ‘[p]arent-child relationships’
conform to an entirely consistent pattern.” (Caden C., supra,
11 Cal.5th at p. 632.) It is not necessarily significant that mother
was upset and needed support from the social worker. Many
parents would reasonably become emotional in such a moment
and be unable to calm down instantly. Besides, Caden C.
repeatedly emphasized that a juvenile court’s evaluation of the
beneficial relationship exception must be focused on the child.
(Id. at p. 632.) Thus, if mother’s emotional response were
excessive and destabilizing for the minor, that would be relevant
to deciding whether the minor’s relationship with mother was,



                                 16
overall, beneficial. But the court did not make such a finding and
the evidence does not support it, since the record shows the minor
became upset only after mother tried to take off his clothes, not
merely from seeing or hearing mother’s emotional reaction. Nor
was it necessarily inappropriate for mother to acknowledge to the
minor that he had been in significant danger, as he assuredly
was when he fell into water over his head. Minimizing the
gravity of the incident to soothe the minor, as the social worker
did, is one choice in such an instance, but not the only one. (Cf.
In re J.D., supra, 70 Cal.App.5th at p. 869 [parent could
legitimately choose to discuss financial pressures with a young
child for variety of reasons, such as “minimizing
shame, . . . fostering resilience, promoting financial
responsibility, or simply exposing a child to the vicissitudes of
life”].) Despite the juvenile court’s disclaimer at the outset that it
was not evaluating mother as a parent, its discussion of the lake
incident appears to have done just that.
      Second, the court’s reliance on much of the evidence of
mother’s behavior and inability to meet the minor’s physical
needs during visits earlier in the case is also contrary to Caden C.
Caden C. held that a “parent’s continued struggles with the
issues leading to dependency are not a categorical bar to applying
the exception,” and such issues “are relevant only to the extent
they inform the specific questions before the court: would the
child benefit from continuing the relationship and be harmed, on
balance, by losing it?” (Caden C., supra, 11 Cal.5th at pp. 637–
638.) Mother’s inability to care for the minor’s medical



                                 17
conditions, which stemmed from her substance abuse, was the
reason for the dependency. This inability was not a reason in
itself to find mother had not established a beneficial relationship
with the minor. The minor certainly does need an adult who can
care for him and meet his medical needs, as the juvenile court
stated at one point. But the fact that mother cannot provide that
care is not dispositive or relevant in itself. Because the court was
holding a section 366.26 hearing, there was no possibility that
the minor would be returned to mother’s care or custody. (Caden
C., supra, 11 Cal.5th at p. 630 [“it is not permissible to order
reunification at the section 366.26 hearing”].) The juvenile
court’s implicit comparison between mother’s and the caregiver’s
ability to meet the minor’s medical needs was not a proper part of
the evaluation of the evidence for the beneficial relationship
exception. (Id. at p. 634 [“When it weighs whether termination
would be detrimental, the court is not comparing the parent’s
attributes as custodial caregiver relative to those of any potential
adoptive parent(s). . . . [T]he section 366.26 hearing is decidedly
not a contest of who would be the better custodial caregiver”].)
      Mother’s prior conduct during the dependency case only
mattered to the extent that it bore on whether severing the
minor’s relationship with mother would deprive him of a
beneficial relationship. Mother’s lack of interaction with the
minor at visits or the instances where she left visitation centers
during visits were assuredly relevant to this question. Mother’s
inattention to the minor could well have contributed to the minor




                                 18
not forming a strong bond with her, as the juvenile court
surmised.
      The agency takes this further and argues that mother’s
inability to meet the minor’s medical needs had a negative effect
on the quality of the minor’s visits and interactions with mother.
Mother’s failure to properly feed the minor caused him
discomfort, since he vomited after mother and the siblings fed
him at some visits. But this fact was not in itself relevant at this
stage of the proceedings. To reiterate, the proper consideration
at the hearing was the minor’s relationship with mother, and the
juvenile court did not connect mother’s problems feeding and
caring for the minor to how the minor viewed mother, such as
feelings of fear, resentment, or distrust. Also, as mother points
out, many of the incidents the juvenile court highlighted relating
to medical appointments, feeding, and vomiting dated to years
earlier in the case, when the minor was an infant or young
toddler. There were no reports of this type of behavior during
mother’s recent visits from March 2020 onwards, likely because
mother’s visits were either video visits due to the pandemic or
were held in a park during which mother did not feed the minor.
Thus, there is no indication that mother’s handling of the minor’s
medical issues had a lasting impact on their relationship. (In re
J.D., supra, 70 Cal.App.5th at p. 863 [reversing order
terminating parental rights in part because of lack of evidence
that parent’s misbehavior more than approximately one year
before the hearing had a lasting impact on child].)




                                 19
      By the end of the section 366.26 hearing in April 2021, the
minor’s medical conditions had largely resolved to the point that
his feeding tube had been removed. The minor still needed a
routine feeding regimen to avoid losing weight and had some
other remaining issues, but maintaining a relationship and
visitation with mother could not jeopardize his health in the
future. No matter how the section 366.26 hearing turned out,
mother would not be responsible for the minor’s physical health
and well-being. (In re D.M. (2021) 71 Cal.App.5th 261, 270
[juvenile court’s equation of “parental role” with understanding
children’s medical needs and attending their medical
appointments did not support termination of parental rights
absent evidence regarding attachment between parent and
children].)
      The agency also notes that mother’s behavior led to a
reduction in her visitation time and caused her visits to remain
supervised. This is another way of saying mother failed to make
progress towards reunifying with the minor, which Caden C.
instructs is not relevant on its own at a section 366.26 hearing.
The fact that mother had not progressed to unsupervised or more
frequent visits mattered only to the extent that it affected the
minor’s overall relationship with her. (In re J.D., supra,
70 Cal.App.5th at p. 864 [agency’s argument that mother’s visits
were still supervised “erroneously impl[ied] the court could
consider the mere fact she had been unable to succeed in
overcoming her parenting struggles as a reason to rule against
her regardless of whether or how her son was affected by those



                                 20
shortcomings”].) If the nature or frequency of visitation meant
that mother had a limited relationship with the minor, the
juvenile court should have highlighted the evidence of that
limited relationship, rather than focusing on mother’s failings
that led to the visits proceeding as they did.
      Because the juvenile court explicitly relied on factors
improper under Caden C., remand is necessary. “A discretionary
order that is based on the application of improper criteria or
incorrect legal assumptions is not an exercise of informed
discretion and is subject to reversal even though there may be
substantial evidence to support that order.” (Mark T. v. Jamie Z.
(2011) 194 Cal.App.4th 1115, 1124–1125.) “If the record
affirmatively shows the trial court misunderstood the proper
scope of its discretion, remand to the trial court is required to
permit that court to exercise informed discretion with awareness
of the full scope of its discretion and applicable law.” (F.T. v. L.J.
(2011) 194 Cal.App.4th 1, 26.) This principle applies here
because the juvenile court’s errors fundamentally affected its
inquiry into whether mother established a beneficial relationship.
“[W]e cannot determine on this record that the juvenile court’s
ruling complied with the principles announced in the Supreme
Court’s decision. Although we recognize it is in [the minor’s]
interest to expeditiously select his permanent plan, the interests
at stake when parental rights are terminated are of the utmost
importance to both parent and child, and proper consideration of
the factors deemed relevant by our dependency scheme is vital.”
(In re J.D., supra, 70 Cal.App.5th at p. 840.)



                                  21
      The Agency resists this conclusion by claiming the juvenile
court did not rely heavily on mother’s failure to address the
minor’s medical needs. The Agency portrays the juvenile court’s
concern on that score as one of many that supported its decision
and therefore distinguishes this case from In re B.D., supra,
66 Cal.App.5th at pages 1228–1229. In re B.D. reversed an order
terminating parental rights where “the juvenile court relied
heavily, if not exclusively,” on the parents’ failure to complete
their reunification plans, despite the social services agency’s
argument that substantial evidence supported the lower court’s
order. (Ibid.) The juvenile court here did say the evidence was
“overwhelming” that mother had not demonstrated a sufficient
parental bond, and it certainly had many reasons why it ruled
against mother on this issue. However, the lake incident and
mother’s failures earlier in the dependency comprised nearly half
of the juvenile court’s discussion of the reasons for its ruling, so
the improper factors the juvenile court relied on were not a minor
or insignificant aspect of its decision.
      More importantly, the relevant question is not whether
substantial evidence in the record supports an order terminating
mother’s parental rights under a proper application of the
beneficial relationship exception consistent with Caden C.
Because the juvenile court’s understanding of what constitutes a
beneficial relationship and what evidence is relevant to proving
such a relationship was different from what Caden C. later
announced, we cannot rely on the juvenile court’s assessment of
the weight of the evidence to find the juvenile court’s errors to be



                                  22
harmless. Additionally, Caden C. provided further instruction for
juvenile courts about the value of bonding studies, which bears
on mother’s request for bonding studies (discussed further, post).
Under these circumstances, we deem it prudent to remand for the
juvenile court to hold a new section 366.26 hearing and exercise
its informed discretion based on a proper understanding of the
law. We express no opinion on the appropriate outcome of such a
hearing, leaving that issue to the juvenile court’s discretion.
II.   Mother’s additional arguments
      Besides challenging the juvenile court’s ruling under Caden
C., mother raises several other arguments for reversal of the
order terminating her parental rights. She contends (1) the
juvenile court erred by denying her requests for bonding studies
of her and her other children’s relationships with the minor; (2) if
the juvenile court properly denied her bonding study request as
untimely, she received ineffective assistance of counsel; (3) the
juvenile court erred when it prevented her from calling two of the
minor’s siblings to testify about their relationships with the
minor for the sibling relationship exception; (4) the juvenile court
erred by excluding evidence relating to the minor’s adoptability
and then finding the minor adoptable; and (5) even if the juvenile
court applied the correct legal standards, its findings that the
beneficial relationship and sibling relationship exceptions did not
apply were error and in violation of mother’s due process rights.
      Our conclusion that the juvenile court’s order must be
reversed and it must hold a new hearing makes it unnecessary to
address these arguments. However, mother may well renew



                                 23
some of her previous requests and attempt to introduce similar
evidence at the new hearing. This dependency case has already
been pending for a considerable time, and continued protracted
legal proceedings are contrary to the minor’s interest in
permanency. Accordingly, we offer some observations about the
arguments that are likely to remain relevant on remand, to offer
guidance for the parties and minimize the possibility that further
proceedings could lead to another appeal.
   A. Bonding studies
      Evidence Code section 730 empowers a juvenile court to
appoint a fact-finding expert witness to study the bond between a
parent and child. (In re Jennifer J. (1992) 8 Cal.App.4th 1080,
1084.) Such a bonding study analyzes the strength and nature of
the relationship between the parent and child, which can be
relevant at a hearing under section 366.26 to the question of
whether the beneficial parent-child relationship exception to
termination of parental rights in section 366.26,
subdivision (c)(1)(B)(i) applies. (Cal. Juvenile Dependency
Practice (Cont.Ed.Bar 2020) § 8.33.) Bonding studies are also
relevant to the sibling benefit exception, especially when young
children who are less articulate are involved. (In re Jacob S.
(2002) 104 Cal.App.4th 1011, 1018, disapproved of on other
grounds by In re S.B. (2009) 46 Cal.4th 529.) “In a case where
the strength of a bond between very young siblings is difficult to
determine because of the young age of the children involved,
court-ordered sibling bond studies may be appropriate. Such
studies would be helpful—in some cases might even be



                                24
indispensable—in determining the applicability of section 366.26,
subdivision (c)(1)[(B)(v)].” 2 (In re Jacob S., at p. 1018.) However,
“[t]here is no requirement in statutory or case law that a court
must secure a bonding study as a condition precedent to”
terminating parental rights. (In re Lorenzo C. (1997)
54 Cal.App.4th 1330, 1339.) “The applicable standard of review
is whether, under all the evidence viewed in a light most
favorable to the juvenile court’s action, the juvenile court could
have reasonably refrained from ordering a bonding study.”
(Id. at p. 1341.)
      Caden C. emphasized the importance of bonding studies for
evaluating the beneficial relationship exception. (Caden C.,
supra, 11 Cal.5th at pp. 632–633.) In its discussion of the second
element, a beneficial relationship, the Supreme Court remarked,
“As in this case, often expert psychologists who have observed the
child and parent and can synthesize others’ observations will be
an important source of information about the psychological
importance of the relationship for the child.” (Ibid.) In a
footnote, the Court went even further, noting that both the
juvenile court and Court of Appeal in that case had found the
bonding study in that case informative and instructing, “Trial
courts should seriously consider, where requested and


      2 The sibling relationship exception was formerly codified
at section 366.26, subdivision (c)(1)(E); in 2007 it was
renumbered without substantive change to
subdivision (c)(1)(B)(v). (Stats. 2007, ch. 565, § 4.) For simplicity,
all quotations in judicial decisions referring to section 366.26,
subdivision (c)(1)(E) have been changed to reflect the current
numbering.

                                 25
appropriate, allowing for a bonding study or other relevant expert
testimony.” (Id. at p. 633, fn. 4.)
      In this case, the juvenile court set the section 366.26
hearing for January 3, 2020. In December 2019, the court
continued the section 366.26 hearing to February 18, 2020. On
January 21, 2020, mother, who at some point in the prior seven
weeks came to be represented by a new attorney, filed a motion
for bonding studies and asked to have the motion placed on the
calendar for January 30, 2020. The juvenile court denied the
request to place the motion on the January 30, 2020, calendar
and ordered that the motion would be addressed at the existing
future court date, which was the section 366.26 hearing on
February 18, 2010.
      At the beginning of the section 366.26 hearing, the court
heard argument and denied the bonding study motion. The court
recognized that mother had changed counsel, and the court
stated the change in counsel was due to a reorganization within
her counsel’s firm. But the court found that did not mean that
two weeks before the trial date the court should entertain a
motion for bonding studies. The court stated that a study would
delay permanency and stability for the minor and would not do
anything more than buy time for mother. The court also stated
that it was a “late-in-the-game type of filing; frankly, because it
was filed and asked to be set for a hearing, sort of shoehorned in
by mother’s counsel, strong-armed, if you will, and that’s not how
we conduct our courtroom.”




                                  26
      Besides finding the motion untimely, the juvenile court
found a study would not be useful or beneficial for the court’s
fact-finding, because the judicial officer at the section 366.26
hearing had overseen one or two prior hearings and was familiar
with the reports and lengthy record. The court noted that the
minor was three-and-a-half years old at the time and was not
particularly articulate. The court stated the minor had serious
medical issues and found any disturbance to his emotional well-
being would be detrimental to him. The court appeared to
recognize that child therapists might be helpful for overcoming
the latter two issues, but reiterated that the study would not be
helpful to the court as the trier of fact. The court further found
that the study would not be beneficial or helpful for its evaluation
of the sibling relationships on behalf of the minor.
      If mother renews her request for bonding studies on
remand, the court should give due consideration to such a request
with Caden C. in mind. We express no opinion on whether
bonding studies are warranted but offer three observations
regarding the juvenile court’s reasons for denying mother’s prior
requests.
      First, nothing in Caden C. purported to restrict the broad
discretion a juvenile court exercises over whether to order a
bonding study. Even after Caden C., a court that believes a
bonding study is unnecessary because the record adequately
reflects the nature of the relationship between a minor and his or
her parent may still properly deny a request for a study. (In re
B.D., supra, 66 Cal.App.5th at p. 1228, fn. 3 [“Although bonding



                                 27
studies and expert reports are often very informative [citation],
they are not always required because a juvenile court can infer
detriment based on the loss of a ‘significant, positive relationship’
with a parent”]; In re Richard C. (1998) 68 Cal.App.4th 1191,
1196 [“ ‘At the time the court makes its determination [regarding
a bonding study], the parent and child have been in the
dependency process for 12 months or longer, during which time
the nature and extent of the particular relationship should be
apparent’ ”].) However, Caden C.’s admonition that juvenile
courts should seriously consider allowing such studies does move
the needle towards favoring such studies. (People v. Baldwin
(2018) 30 Cal.App.5th 648, 657 [“ ‘Supreme Court dicta is not to
be blithely ignored. Indeed, such dicta is said to be “persuasive”
[citation] and to “command[ ] serious respect.” ’ [Citation.] ‘As
one appellate court has advised: “Generally speaking, follow
dicta from the California Supreme Court” ’ ”].)
      Second, the juvenile court missed the mark in relying on
the fact that the minor could not articulate himself well. As In re
Jacob S., supra, 104 Cal.App.4th at page 1018, noted in the
context of the sibling relationship exception, when “the strength
of a bond between very young siblings is difficult to determine
because of the young age of the children involved, court-ordered
sibling bond studies may be appropriate. Such studies would be
helpful—in some cases might even be indispensable—in
determining the applicability of section 366.26, subdivision
(c)(1)[(B)(v)].” The same is true when evaluating a child’s bond
with a parent. When children are younger and have more



                                 28
difficulty expressing themselves, like the minor here, there is
more of a need for expert analysis, not less.
      Finally, the timing of mother’s request, while not ideal, was
not so late as to bar it. Mother filed her request on January 21,
2020, about one month in advance of the section 366.26 hearing
date, and she tried to have the motion heard several weeks in
advance of the hearing date. The juvenile court evidently
believed her attempt to have the motion heard in advance of the
hearing was contrary to local practice, but that does not change
the fact that mother’s new counsel filed the motion a month in
advance to avoid delaying the section 366.26 hearing. The
juvenile court is correct that mother’s change in counsel did not
necessarily entitle her to a continuance of the existing section
366.26 hearing. But it is noteworthy that, assuming the court’s
explanation at the hearing for the change in counsel is correct,
mother did not voluntarily change lawyers. Mother’s court-
appointed law firm changed the lawyer assigned to her case,
which was beyond mother’s control. Leaving aside the question
of whether her prior counsel was ineffective for failing to request
the study earlier, as mother argues in the alternative, at the very
least the delay does not appear to have been purely an attempt to
push off the section 366.26 hearing, as the juvenile court appears
to have construed it.
      While we are cognizant of the bias of hindsight, we cannot
help but note that while the section 366.26 hearing began in
February 2020, the juvenile court did not conclude the hearing
and issue a ruling until well over a year later, in April 2021.



                                 29
Given that span of time, it is difficult to accept the juvenile
court’s reliance on the minor’s interest in quickly achieving
permanency as a basis for denying the request for a study. A
great deal of that delay, of course, was due to the onset of the
COVID-19 pandemic and the changes to court procedures that it
necessitated, both of which were unforeseeable and unavoidable.
But much of the delay was also due to the need for multiple days
of testimony from each of four witnesses; mother’s need for an
interpreter for her native language of Dari and the court’s
difficulties supplying a suitable interpreter; and, not least, the
court’s congested docket. These issues contributed to the hearing
being held on 16 separate days with gaps between hearing days
of more than a month in some instances.
      Even under a best-case scenario without the pandemic and
interpreter difficulties, the hearing could have been expected to
span multiple court days and therefore take several calendar
weeks, if not longer, to complete. In such circumstances, the
juvenile court should have considered not just the timeliness of
the request for bonding studies relative to the beginning of a
section 366.26 hearing, but also the timeliness relative to the
conclusion of the hearing and whether bonding studies could have
taken place concurrently with the first hearing dates such that
they would not delay the end of the hearing.
      If the record of the prior hearing here is any guide, the
section 366.26 hearing on remand will take several court days.
Thus, if mother again requests bonding studies and the
timeliness of the request remains at issue, the juvenile court in



                                 30
exercising its discretion should determine whether such studies
can be completed with little or no delay to the minor’s
permanency beyond what the court’s schedule itself will require.
   B. Sibling testimony
      The sibling relationship exception to termination of
parental rights, set forth at section 366.26,
subdivision (c)(1)(B)(v), is similar to the beneficial relationship
exception. (In re L. Y.L. (2002) 101 Cal.App.4th 942, 951.)
“Reflecting the Legislature’s preference for adoption when
possible, the ‘sibling relationship exception . . . only applies when
the juvenile court determines that there is a “compelling reason”
for concluding that the termination of parental rights would be
“detrimental” to the child due to “substantial interference” with a
sibling relationship.’ [Citation.] Indeed, even if adoption would
interfere with a strong sibling relationship, the court must
nevertheless weigh the benefit to the child of continuing the
sibling relationship against the benefit the child would receive by
gaining a permanent home through adoption.” (In re Celine R.
(2003) 31 Cal.4th 45, 61.) “To determine the significance of the
sibling relationship, the court considers the factors set forth in
section 366.26, subdivision (c)(1)[(B)(v)].” (In re L. Y.L., at
p. 952.) Those factors, which are not exclusive (id. at p. 952,
fn. 6), are “whether the child was raised with a sibling in the
same home, whether the child shared significant common
experiences or has existing close and strong bonds with a sibling,
and whether ongoing contact is in the child’s best interest,
including the child’s long-term emotional interest, as compared to



                                  31
the benefit of legal permanence through adoption.” (§ 366.26,
subd. (c)(1)(B)(v).)
      “ ‘While a parent in a juvenile dependency proceeding has a
due process right to a meaningful hearing with the opportunity to
present evidence [citation], parents in dependency proceedings
“are not entitled to full confrontation and cross-examination.”
[Citation.] Due process requires a balance. [Citation.] The
state’s strong interest in prompt and efficient trials permits the
nonarbitrary exclusion of evidence [citation], such as when the
presentation of the evidence will ‘necessitate undue consumption
of time.’ [Citation.] The due process right to present evidence is
limited to relevant evidence of significant probative value to the
issue before the court. [Citations.]’ [Citation.] . . . [I]t does not
violate due process for a trial court to require an offer of proof
before conducting a contested hearing on one of the statutory
exceptions to termination of parental rights.” (In re Tamika T.
(2002) 97 Cal.App.4th 1114, 1122, italics omitted [considering
beneficial relationship exception]; In re Earl L. (2004)
121 Cal.App.4th 1050, 1053 [applying Tamika T. to sibling
relationship exception].)
      At the beginning of the section 366.26 hearing, mother
indicated she intended to call three of the minor’s siblings to
testify about the minor’s relationship with them, for the purposes
of establishing the sibling relationship exception. When the
juvenile court asked for an offer of proof regarding the siblings’
testimony, mother said she expected them to describe their
significant common experiences, the closeness of their bonds,



                                   32
interactions they had with the minor, how he had connected with
them, and any emotional displays he had made. Mother argued
all three siblings’ testimony was necessary because the minor
might have stronger or weaker relationships with each sibling.
The juvenile court denied mother’s request to examine the
youngest siblings because it found, based on mother’s offer of
proof, the younger siblings did not have any information that was
not duplicative or cumulative regarding the visits with the minor.
      Mother contends the younger siblings’ testimony would not
be duplicative and the exclusion of their testimony violated her
due process right to present evidence, because the sibling
relationship exception applies to each sibling individually. We
disagree. The sibling relationship exception does apply to each
sibling separately. (See In re Jacob S., supra, 104 Cal.App.4th at
pp. 1017–1018 [considering different siblings’ relationships
separately].) But neither in the lower court nor here has mother
explained what information the two younger siblings had that
was not within the oldest sibling’s or mother’s knowledge.
Mother was present for each of the visits, and she does not
contend the younger siblings visited with the minor separately
from the oldest sibling. She offers no reason to think the other
siblings had relationships with the minor that were materially
different from that of the oldest sibling. Additionally, the young
age of the two younger siblings (11 and 9 years old when the
juvenile court ruled), when considered with the minor’s own
young age and the two years he had been out of the house at the
time, makes it unlikely they would have observed some revealing



                                33
nuance of the minor’s behavior and attitude toward his siblings.
Mother and the oldest sibling could adequately describe the
minor’s activities and emotional reaction to the visits with all of
the siblings, making the younger siblings’ testimony on such
points duplicative and cumulative.
   C. Adoptability
      Mother argues the juvenile court’s finding by clear and
convincing evidence that the minor was adoptable is not
supported by substantial evidence. Mother contends variously
that the agency’s adoption assessment was inadequate for being
out of date, not discussing the minor’s relationship with mother
and his siblings, and not describing the minor’s contacts with his
extended family; the minor was still medically fragile and
therefore not generally adoptable; and the court improperly
excluded evidence regarding a legal impediment to adoption by
the caregiver. Because the agency will presumably prepare a new
assessment for the new section 366.26 hearing on remand and
the minor’s health conditions may have changed by the time of
such a hearing, we will only address mother’s last contention
regarding a legal impediment to the caregiver’s ability to adopt
the minor.
      At a section 366.26 hearing, “[t]he juvenile court may
terminate parental rights only if it determines by clear and
convincing evidence that it is likely the child will be adopted
within a reasonable time.” (In re Carl R. (2005) 128 Cal.App.4th
1051, 1060.) “The adoptability issue at a section 366.26 hearing
focuses on the dependent child, e.g., whether his or her age,



                                 34
physical condition, and emotional state make it difficult to find a
person willing to adopt.” (In re A.A. (2008) 167 Cal.App.4th 1292,
1311.) “The likelihood of adoptability may be satisfied by a
showing that a child is generally adoptable, that is, independent
of whether there is a prospective adoptive family ‘ “ ‘waiting in
the wings.’ ” ’ [Citation.] However, the case law also recognizes
that the juvenile court may properly consider a prospective
adoptive parent’s willingness to adopt as evidence that the child
is likely to be adopted within a reasonable time.” (Id. at p. 1313,
italics omitted.) If a juvenile court finds a child is adoptable “only
because a particular family is willing to adopt,” then the court
must consider legal impediments to adoption by the particular
family. (In re G.M. (2010) 181 Cal.App.4th 552, 562.) If a court’s
adoptability finding is based in part on the willingness or
commitment of an identified prospective adoptive parent, then
evidence of legal impediments to adoption by that parent is
“relevant” to a finding of adoptability, but a court does not have a
duty to inquire into such impediments. (Id. at pp. 562, 564.)
      “On review, we determine whether the record contains
substantial evidence from which the juvenile court could find
clear and convincing evidence the child was likely to be adopted
within a reasonable time.” (In re Michael G. (2012)
203 Cal.App.4th 580, 589; see Conservatorship of O.B. (2020)
9 Cal.5th 989, 1011 [“When reviewing a finding that a fact has
been proved by clear and convincing evidence, the question before
the appellate court is whether the record as a whole contains




                                 35
substantial evidence from which a reasonable fact finder could
have found it highly probable that the fact was true”].)
      During the hearing, mother attempted to ask the social
worker about a potential legal impediment to the caregiver’s
ability to adopt relating to her marital status. Mother’s
argument rested on Family Code section 8603, subdivision (a),
which states, “A married person, not lawfully separated from the
person’s spouse, shall not adopt a child without the consent of the
spouse, provided that the spouse is capable of giving that
consent.” The Agency reported in February 2020 that the minor’s
caregiver was living with her boyfriend and adolescent children
and was in the process of divorcing her husband. Mother sought
to ask the social worker whether the caregiver was still in the
process of getting a divorce. The juvenile court sustained the
Agency’s objections to the questions, and it explained that the
evidence was not relevant because the court was not deciding
who would ultimately adopt the minor. Mother raised the issue
again in her closing argument, and the juvenile court again told
her to move on because the argument was not relevant.
      At the conclusion of the hearing, the juvenile court found by
clear and convincing evidence that the minor was generally and
specifically adoptable. The court found the minor was generally
adoptable because he was in good mental, physical, and
emotional health. The court recognized that the minor was
medically fragile but nonetheless found he had no impediments
to adoption because he had made a lot of improvement. The court
also found the minor was specifically adoptable based on the



                                36
caregiver’s willingness to adopt. The court reaffirmed its earlier
rulings that the caregiver’s marital status was not relevant or on
point because the court was not relying solely on a finding of
specific adoptability based on the caregiver’s willingness to adopt.
The court then concluded the minor was specifically adoptable
because there was no evidence that the caregiver’s spouse would
not sign the necessary paperwork.
      On appeal, mother renews her argument about the
caregiver’s legal impediment to adoption. Mother contends the
Agency should have confirmed whether the caregiver was
divorced or legally separated. Mother further contends the
juvenile court erred by preventing her from asking the social
worker about this topic.
      We agree with mother that the juvenile court erred. The
juvenile court’s adoptability determination rested in part on its
finding that the minor was specifically adoptable by the
caregiver. Under In re G.M., supra, 181 Cal.App.4th at pages 562
and 564, although the juvenile court did not have a duty to
inquire in possible legal impediments to the minor’s adoption by
the caregiver, evidence of such impediments was relevant and the
juvenile court should have allowed mother to explore the topic.
Likewise, the Agency’s “preliminary assessment of the eligibility
and commitment” (§§ 361.5, subd. (g)(1)(D), 366.21,
subd. (i)(1)(D), 366.22, subd. (c)(1)(D)) of the caregiver as an
adoptive parent in the section 366.26 report should have
addressed whether Family Code section 8603 would prevent the
caregiver from adopting the minor. However, the juvenile court’s



                                  37
failure to allow mother to present evidence of the caregiver’s
potential legal impediment to adoption was not necessarily fatal
to the court’s overall adoptability finding, because the juvenile
court also found the minor generally adoptable. So long as
substantial evidence supported that general adoptability finding
(which we need not decide), the juvenile court’s order would have
remained valid. (In re G.M., at p. 564.)
                         DISPOSITION
       The juvenile court’s order is reversed. The matter is
remanded for further proceedings not inconsistent with this
opinion.



                                           BROWN, J.

WE CONCUR:

POLLAK, P. J.
STREETER, J.


In re A.K. (A162558)




                                 38